Citation Nr: 1102739	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-22 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active duty service from 
October 1974 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that 
denied service connection for PTSD.  

The March 2007 rating decision addressed the issue of service 
connection for PTSD under a new and material evidence analysis.  
The RO subsequently noted in the April 2007 statement of the case 
that the issue should not be considered under the new and 
material evidence analysis as VA had not specifically considered 
a claim for PTSD.  The Board acknowledges prior rating decisions 
addressing service connection for personality disorders and 
depression.  The record contains no prior final decision 
regarding service connection for PTSD.  Although psychiatric 
claims are often considered as a whole, the criteria for a claim 
for service connection for PTSD are significantly different than 
for service connection general psychiatric disorder.  Therefore, 
the Board treats this claim as an original claim for service 
connection for PTSD, rather than as a claim to reopen that 
requires new and material evidence.  


FINDINGS OF FACT

1.  The Veteran did not sustain a head injury during service.  

2.  The Veteran did not engage in combat with the enemy.

3.  The psychiatric symptoms diagnosed as PTSD are not related to 
service.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by the Veteran's 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) 
(2010), VA has a duty to notify the claimant of any information 
and evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated December 2006 
the Veteran was informed of the information and evidence 
necessary to substantiate the claim for service connection.  The 
Veteran was also advised of the types of evidence VA would assist 
in obtaining, as well as the Veteran's own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

The United States Court of Appeals for Veterans Claims decision 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  The 
VCAA letter to the appellant was provided in December 2006 prior 
to the initial unfavorable decision in March 2007.

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status, 2) existence of a 
disability, 3) a connection between the veteran's service and the 
disability, 4) degree of disability, and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
this case, the December 2006 letter gave notice of the types of 
evidence necessary to establish a disability rating and effective 
date for the disability on appeal.   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that there has been substantial compliance 
with the VCAA assistance provisions.  The record in this case 
includes service treatment records, private treatment records, VA 
treatment records, and lay evidence.  The Board finds that the 
record as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is necessary.  
See generally 
38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been 
identified by the Veteran.   

In this decision, the Board has weighed the evidence and found as 
a fact that there was no in-service head injury or disease.  
Because there is no in-service injury or disease to which 
competent medical opinion could relate a current PTSD, there is 
no reasonable possibility that a VA examination or opinion could 
aid in substantiating the current claim for service connection 
for PTSD.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not 
required to provide assistance to a claimant . . . if no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to 
discontinue assistance where there is "no reasonable possibility 
that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002); however, because the weight of th 
evidence demonstrates no in-service disease or head injury, 
referral of this case to obtain an examination and/or an opinion 
as to the etiology of the Veteran's PTSD would in essence place 
the examining physician in the role of a fact finder, would 
suggest reliance on an inaccurate history of occurrence of an in-
service head injury or disease, and could only result in a 
speculative opinion or purported opinion of no probative value.  
In other words, any medical opinion which purported to provide a 
nexus between the Veteran's claimed PTSD and his military service 
would necessarily be based on an inaccurate history regarding 
what occurred in service, so would be of no probative value.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative value.  
See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an unsubstantiated 
account is of no probative value, and does not serve to verify 
the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's opinion 
when it is based exclusively on the recitations of a claimant 
that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of 
evidence of both in-service injury or event and a current 
diagnosis.  Referral of this case for an examination or to obtain 
a medical opinion would be a useless act.  The duty to assist by 
providing a VA examination or opinion is not invoked in this case 
because there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d).  For all the foregoing 
reasons, the Board concludes that VA's duties to the Veteran have 
been fulfilled with respect to the issue on appeal.

Service Connection for PTSD

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  With chronic disease as such 
in service, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  If a condition 
noted during service is not shown to be chronic, then generally, 
a showing of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The Board notes that the Veteran did not serve in any combat 
scenarios.  For veterans who did not serve in combat, service 
connection for PTSD requires:  
(1) medical evidence diagnosing the condition in accordance with 
38 C.F.R. 
§ 4.125(a), (2) a link, established by medical evidence, between 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  The Veteran claims that he 
was the object of an assault that resulted in a head injury 
during service.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. 
§ 3.303(a) (service connection claims "must be considered on the 
basis of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which he served, his medical records and all 
pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  A 
veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation). 

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr, 21 Vet. App. 303 ("Board may not reject 
as not credible any uncorroborated statements merely because the 
contemporaneous medical evidence is silent as to complaints or 
treatment for the relevant condition or symptoms").

In this case, after a review of all the lay and medical evidence, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran did not sustain a head injury during service.  The 
Board concludes that the Veteran's assertions of an in-service 
head injury, claimed to have been sustained at the same time as 
the service-connected right index finger injury, while competent, 
are not credible.  

The Board finds that the Veteran's more recently-reported history 
of an assault during active service, including with a head injury 
during the claimed assault, is inconsistent with the other lay 
and medical evidence of record.  Indeed, while he now asserts 
that he injured his head in an assault during service, in the 
more contemporaneous medical history he gave during service, he 
denied any injuries or illnesses during his period of active duty 
in a signed November 1974 statement.  

Specifically, the November 1974 psychiatric examination report 
reflects that the Veteran was found to be clinically normal.  The 
examiner noted that psychiatrically the Veteran was not psychotic 
or neurotically debilitated.  Based upon the service treatment 
record evidence, the Veteran's own history, and examination of 
the Veteran, the in-service examiner opined in November 1974 that 
the Veteran's maladaptation is not the product of mental illness, 
but rather was due to a character and behavior disorder.  These 
findings at the time of service separation in November 1974 are 
more contemporaneous to service, and are more consistent with the 
Veteran's own report of history denying any history of injury, or 
any psychiatric symptoms or complaints, so are of more probative 
value than the more recent findings made many years after service 
separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) 
(upholding a Board decision assigning more probative value to a 
contemporaneous medical record report of cause of a fall than 
subsequent lay statements asserting different etiology); Madden 
v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision 
giving higher probative value to a contemporaneous letter the 
veteran wrote during treatment than to his subsequent assertion 
years later). 

Additionally, the post-service medical evidence does not reflect 
that the Veteran made any complaints or treatment related to PTSD 
or head injury for nearly 25 years following active service.  The 
Board emphasizes the multi-year gap between discharge from active 
duty service (1974) and initial reported symptoms related to PTSD 
in approximately 2000 (over a 25-year gap) as one factor for 
consideration in this claim.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between service 
and initial symptoms of disability).

The Veteran filed a VA disability compensation claim for service 
connection for a personality disorder and for a right hand 
disability in 1998.  The Veteran currently claims that he was 
assaulted and sustained a head injury in the same incident that 
resulted in his broken hand.  The lay statements describing his 
injuries in 1998 do not note any head injury; rather, they focus 
solely on the right hand.  Such evidence is probative because it 
shows that the Veteran was aware of how to file a claim for 
compensation, and chose to mention only the right hand, without 
any mention of an assault of head injury at that time.  If at the 
time of the 1998 claim for compensation the Veteran had been 
suffering from chronic symptoms of head injury or personal 
assault since service, just as he claimed service connection for 
a broken hand, he could have also claimed service connection for 
other physical or psychiatric symptoms.  The fact that he did not 
claim service connection or even mention a personal assault 
involving a head injury is evidence that weighs against the later 
claim that such assault or head injury or psychiatric symptoms 
occurred in service.

Additionally, in a May 2000 VA psychiatric report, the Veteran 
noted that he was involved in an altercation with another recruit 
during boot camp where he says he was hit in the head and injured 
his hand.  The Veteran was sent to the hospital and received 
treatment for his hand.  Since that time, the Veteran's narrative 
has altered to increase in severity.  He subsequently stated that 
he was assaulted by multiple people with no warning and at 
another time noted that he was attacked so severely that he 
blacked out and woke up in the hospital.  These inconsistencies 
in the record weigh against the Veteran's credibility as to the 
assertion of continuity of symptomatology since service.  See 
Madden, 125 F.3d at 1481 (Board entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence); 
Caluza, 7 Vet. App. at 512, aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (upholding Board's finding that a veteran was not 
credible because lay evidence about a wound in service was 
internally inconsistent with other lay statements that he had not 
received any wounds in service).

The Board has weighed the Veteran's statements as to his alleged 
in-service assault and head injury and finds his current 
recollections and statements made in connection with a claim for 
VA compensation benefits to be of lesser probative value than his 
previous, more contemporaneous in-service history and findings at 
service separation, the absence of complaints or treatment for 
years after service, and his own previous histories of the 
altercation.  For these reasons, the Board finds that the weight 
of the lay and medical evidence is against a finding of a head 
injury during service.   

It is apparent that the November 2006 medical opinion relating 
the Veteran's current PTSD to service is based entirely on the 
factually inaccurate history of an in-service head injury.  The 
Veteran's current allegations and the November 2006 medical 
opinion are inconsistent with the credible facts, as well as the 
clinical records.  The Board is not bound to accept medical 
opinions that are based on history supplied by a veteran, where 
that history is unsupported by the medical evidence or based upon 
an inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460- 61 (1993).  The Board may reject a 
medical opinion that is based on facts provided by an appellant 
that have been found to be inaccurate or because other facts 
present in the record contradict the facts provided by the 
appellant that formed the basis for the opinion.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005).  The Board does not 
reject the November 2006 factual history because it was supplied 
by the Veteran, but rejects the history because it is factually 
inaccurate and inconsistent with other, more credible evidence of 
record, including the Veteran's own prior, more contemporaneous 
histories.  Because November 2006 nexus opinion was base on the 
inaccurate factual assumptions of a head injury in service, the 
Board finds the November 2006 nexus opinion to be unreliable and 
of no probative value.  



Based on the credible evidence of record, the Board finds that a 
preponderance of the evidence is against the claim for service 
connection for PTSD.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


